DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and thus each of claims 2-9 by way of dependence, recites that the receiver includes a tracking ability for state of polarization. This is new matter. The originally disclosed receiver includes an FEC block that can track errors, but this is not equivalent to tracking state of polarization of the received optical signal. The error detection doesn’t know what caused the error, only that it occurred. It is transmit side control of SOP, not receiver side tracking of SOP, that allows a correlation to be made between SOP variation and errors.
Claim 10, and thus each of claims 11-18 by way of dependence, recites that the receiving including a tracking ability for SOP. This is new matter for the reasons provided above.
Claim 19, and thus each of claim 20 by way of dependence, recites that the receiver DSP including a tracking ability for SOP. This is new matter for the reasons provided above. The disclosed DSP only includes filtering, carrier recovery, signal decoding, and FEC.

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claim limitation, …the receiver includes a tracking ability for State of Polarization (SOP)…, is not new matter, pointing to paragraphs 0067-0068 which includes the phrase, “…testing both modems (e.g., receiver 12 polarization tracking ability)…” The argument is not persuasive because while this statement ambiguously assigns some role to the receiver in polarization tracking, it does not support the receiver tracking the SOP with sufficient detail to show possession. The supporting details provided for the receiver include an FEC block that can track errors, which occur in the electrical domain, but this is not equivalent to tracking state of polarization, an optical domain characteristic. It is transmit side control of SOP, not receiver side tracking of SOP, that allows a correlation to be made between SOP variation and errors. Further, the other features detailed for the receiver are filtering, FFT/IFFT, clock recovery and decoding, all of which are electrical functions that occur after the O/E conversion. The act of O/E version, absent some active optical front end capable of discerning state of polarization, destroys the optical state of polarization information, i.e. the geometric orientation of the optical oscillations that amount to the SOP. The output of the O/E conversion is represented by a single electrical signal, incapable of conveying information about previous orthogonal optical polarization states. The disclosed receiver per se does not have the ability to track SOP.
Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Consideration of the understanding of one skilled in the art in no way relieves the requirement to adequately disclose sufficient detail in the specification. It is not enough to simply to state or later argue that persons of ordinary skill in the art would know what to use to accomplish the claimed limitations (see MPEP § 2161, 2163(II)(A)(3)(a), 2163.02).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636